Citation Nr: 0932728	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-03 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
August 1967 to August 1970, to include combat duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The Board, in a September 2007 decision, reopened his 
previously denied claim for service connection, and remanded 
the claim on the merits for evidentiary development.  All 
actions required by the remand have been satisfied, and the 
claim is ripe for appellate review.  

The Veteran was afforded a Travel Board Hearing with the 
undersigned Veterans Law Judge in June 2006.  A transcript is 
associated with the claims file.  


FINDING OF FACT

There is medical evidence of a current diagnosis of PTSD 
based upon alleged in service stressors; to include being 
exposed to enemy weaponry fire; portions of a service 
department unit history indicate that the Veteran's unit did 
come under fire from enemy forces during a truck convoy in 
February 1969.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.304(f) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

In addition to the general rules of service connection noted 
above, service connection for PTSD medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any Veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
Veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a Veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are not based solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response).  Hence, under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Analysis

The Veteran contends that his PTSD is due to his military 
service in Vietnam.  He asserts that he served in convoys 
that came under fire in Vietnam, that he knew of friends 
killed, and witnessed the handling of remains of fellow 
soldiers and enemy troops.  

Pursuant to a September 2007 Board remand, the Veteran was 
afforded a VA psychiatric examination in June 2009.  In the 
associated report, the Veteran was diagnosed with PTSD 
related to combat exposure in the Republic of Vietnam.  The 
examiner had reviewed the file, and it was noted that the 
alleged stressors had been verified.  While the examiner is 
competent to report on a diagnosis and a link to the 
subjective complaints, his opinion regarding the verification 
of the stressors at issue is not probative as that 
determination is not within his expertise.  Thus, the Board 
will concede that there is a diagnosis of PTSD associated 
with alleged combat exposure; however, the alleged stressor 
must be independently verified.  
While the Veteran served in Vietnam, he did not have a combat 
military occupational specialty (MOS), and he was not 
decorated with a combat medal or ribbon, such as the Purple 
Heart, Combat Infantryman Badge, etc.  Had these decorations, 
or other similar indications of combat, been present in the 
service personnel file, there would be no need to verify the 
stressors.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  
As, however, these indications are not present, an alleged 
stressor(s) upon which the diagnosis of PTSD was based must 
be confirmed by competent, credible evidence.  

In reviewing the service personnel records, the Board finds 
that the Veteran's MOS was that of a cook.  He served in this 
capacity while stationed with the 56th Transportation Company 
in Vietnam from September 1968 to August 1969.  The Veteran 
claims that his duties as a cook were not limited to 
preparing meals.  He specifically asserts that as he was 
assigned to a transportation unit, he would drive rations to 
geographically separated units in truck convoys.  

In an attempt to verify the alleged stressors, the service 
department was contacted and asked to provide the details of 
the Veteran's unit history during his period of assignment.  
In response, a statement was received from the Department of 
the Army which indicated that personnel from the 56th 
Transportation Company were attacked on a convoy on February 
8, 1969, and that during this time, two U.S. civilian 
contractors were killed and three were listed as missing.  
The events took place on Vietnamese National Highway 15.  
While the Veteran's name is not specifically mentioned in the 
excerpt of the provided unit history, this does not prevent 
VA from determining that he was present during the attack as 
he alleges.  Indeed, corroboration of every detail, including 
the Veteran's personal participation in a stressful activity 
is not required for claims of service connection of PTSD; 
rather, the Veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  See Suozzi v. Brown, 10 Vet. App. 307 
(1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that a Veteran need not corroborate his 
actual physical proximity to (or firsthand experience with), 
and personal participation in rocket attacks while stationed 
in Vietnam).  The Veteran was on active duty with the 56th 
Transportation Company during the time of the convoy attack.  
He has presented consistent statements relating to his 
alleged in-service stressors.  It is reasonable to conclude, 
given the nature of the Veteran's duties as a cook/ration 
deliveryman with the transportation company, that he was 
present with his unit during this encounter with enemy 
forces.  As such, the Board will concede that the stressor of 
exposure to enemy weaponry fire is verified.    

The Board notes that there is a competent and recent 
diagnosis of PTSD linked to stressors in the Republic of 
Vietnam, to include being exposed to enemy weaponry fire and 
this latter stressor has been verified by the service 
department.  As such, the necessary elements for a grant of 
service connection for PTSD are present.  Accordingly, 
service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304(f).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


